Case 3:19-cv-00064-JAJ-HCA Document 6 Filed'09/25/19 Page 1 off
AO 440 (Rey. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

C7 I personally served the summons on the individual at (place)

 

__ ON (date) 5; or

 

 

 

1 I left the summons at the individual’s residence or usual place of abode with (name)

 

» 4 person of suitable age and discretion who resides there,

On (date) , and mailed a copy to the individual’s last known address; or, * Dea rsa ed het)
(S7TRR

 

 

'

Rt served the summons on (name of individual) CL A Nisr eh en. L S vals —_ ,whois
e

signated by law to accept service of process on behalf of (name of organization) C OU & Tlaws Derr Avion
on (date) G-£ - -20(q — sor Siac <

 

 

 

a2 3:.46hmM
(7 I returned the summons unexecuted because 3 or
Other (specify):
“75 00
My feesare$ 4S-60 — fortraveland$ 53.60 for services, for a total of $ 0-88

 

I declare under penalty of perjury that this information is true.

Date: 9- F-26149 Wak APY

Served s of's sténature

Se é. oY. De

— Printed name gnd cee
J 7 i, Polyaa L~ APES IG ATeOm, ZT?

Y7SY4 Crbeasmt Cheele Jyegor

Server's address

‘Le of? ta
Additional information regarding attempted service, etc: ‘D> AVE of a ip S347
5b 7- 3Y3- Y S06

 

 
